Citation Nr: 1027191	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  07-27 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for a 
kidney disorder to include kidney stones.  

2.  Entitlement to service connection for a chronic skin disorder 
of the feet to include tinea pedis.  

3.  Entitlement to service connection for chromic onychomycosis 
of the toenails.  

4.  Entitlement to an increased disability evaluation for the 
Veteran's posttraumatic stress disorder, currently evaluated as 
30 percent disabling.  

5.  Entitlement to an increased disability evaluation for the 
Veteran's Type II diabetes mellitus, currently evaluated as 10 
percent disabling.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1966 to April 1974.  The 
Veteran served in the Republic of Vietnam.  He was awarded the 
Combat Action Ribbon and the Purple Heart with two oak leaf 
clusters.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Waco, Texas, 
Regional Office (RO) which determined that new and material 
evidence had been received to reopen the Veteran's claim of 
entitlement to a kidney disorder to include kidney stones; denied 
the claim on the merits; denied service connection for tinea 
pedis and onychomycosis; and denied increased evaluations for the 
Veteran's posttraumatic stress disorder (PTSD) and Type II 
diabetes mellitus.  In April 2010, the Veteran was afforded a 
hearing before the undersigned Veterans Law Judge sitting at the 
RO in Waco, Texas.  

As to the issue of whether new and material evidence has been 
received to reopen the Veteran's claim of entitlement to service 
connection for a kidney disorder to include kidney stones, the 
Board is required to consider the question of whether new and 
material evidence has been received to reopen the Veteran's claim 
without regard to the RO's determination in order to establish 
the Board's jurisdiction to address the underlying claim and to 
adjudicate the claim on a de novo basis.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  

The issues of service connection for a chronic kidney disorder, a 
chronic skin disorder, and chronic onychomycosis and increased 
evaluations for the Veteran's PTSD and Type II diabetes mellitus 
are REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans Affairs (VA) will 
notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In August 2004, the RO denied service connection for a kidney 
disorder to include kidney stones.  The Veteran was informed in 
writing of the adverse decision and his appellate rights in 
August 2004.  In August 2004, the Veteran submitted a notice of 
disagreement with the rating decision.  

2.  In July 2005, the RO issued a statement of the case to the 
Veteran and his accredited representative.  The Veteran did not 
perfect a timely substantive appeal from the August 2004 rating 
decision.  

3.  The documentation submitted since the August 2004 rating 
decision is new and material and raises a reasonable possibility 
of substantiating the Veteran's claim.  


CONCLUSION OF LAW

The August 2004 RO decision denying service connection for a 
kidney disorder to include kidney stones is final.  New and 
material evidence sufficient to reopen the Veteran's service 
connection for a kidney disorder to include kidney stones has 
been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326(a), 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens and remands the Veteran's 
claim of entitlement to service connection for a kidney disorder 
to include kidney stones to the RO for further action.  As such, 
no discussion of VA's duty to notify and assist is necessary.  

Generally, absent the filing of a notice of disagreement (NOD) 
within one year of the date of mailing of the notification of the 
initial review and determination of a Veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon the 
same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2009).  

A.  Prior RO Decision

In August 2004, the RO denied service connection for a kidney 
disorder to include kidney stones as the claimed disorder was not 
manifested during active service or secondary to the Veteran's 
Type II diabetes mellitus.  The Veteran was informed in writing 
of the adverse decision and his appellate rights in August 2004.  
In August 2004, the Veteran submitted a NOD with the rating 
decision.  In July 2005, the RO issued a statement of the 
case(SOC) to the Veteran and his accredited representative.  The 
Veteran did not perfect a timely substantive appeal from the 
August 2004 rating decision.  

The evidence considered by the RO in formulating its August 2004 
rating decision may be briefly summarized.  The Veteran's service 
treatment records make no reference to a chronic kidney disorder.  
A June 1985 written statement from C. Y. C. P., M.D., conveys 
that: the Veteran's kidney stone disease started in 1967 while 
the Veteran was "serving in the Vietnam War."  It was 
"attributed to inadequate fluid intake." A July 2003 VA 
treatment record states that the Veteran presented a history of 
kidney stones since 1968.  In his November 2003 Veteran's 
Application for Compensation or Pension (VA Form 21-526), the 
Veteran reported that his kidney disorder started in 1972.  The 
report of an April 2004 VA examination for compensation purposes 
states that the Veteran presented a history of having his first 
kidney stone in "probably the late 1960's or early 1970's" 
while in military.  The Veteran was diagnosed with "recurrent 
renal stones."  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2009) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).  

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated on what constitutes "new and material evidence."  
New evidence is not that which is cumulative of other evidence 
already present in the record.  In determining whether new and 
material evidence has been submitted, the Board must consider the 
specific reasons for the prior denial.  Evans v. Brown, 9 Vet. 
App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The evidence submitted since the August 2004 RO decision denying 
service connection consists of VA clinical documentation, the 
transcript of the April 2010 hearing before the undersigned 
Acting Veterans Law Judge sitting at the RO, and written 
statements from the Veteran.  At the April 2010 hearing, the 
Veteran testified that: he had inadequate drinking water during 
combat in the Republic of Vietnam; he initially manifested his 
chronic kidney disorder during active service approximately one 
to two years after returning from Vietnam; and Dr. P., 
specifically told him that his chronic kidney disorder was "a 
result of my tour in Vietnam."  

The Board finds that the April 2010 hearing transcript 
constitutes new and material evidence in that it is of such 
significance that it raises a reasonable possibility of 
substantiating the Veteran's claim for service connection when 
considered with previous evidence of record.  As new and material 
evidence has been received, the Veteran's claim of entitlement to 
service connection for a kidney disorder to include kidney stones 
is reopened.  


ORDER

The Veteran's application to reopen his claim of entitlement to 
service connection for a kidney disorder to include kidney stones 
is granted.  


REMAND

In light of its reopening above, the Veteran's claim of 
entitlement to service connection for a chronic kidney disorder 
to include kidney stones is to be determined following a de novo 
review of the entire record.  

The Veteran asserts that he incurred a chronic kidney disorder, a 
chronic skin disorder of the feet, and onychomycosis of the 
toenails as the result of his combat experiences in the Republic 
of Vietnam.  Lay assertions may serve to support a claim for 
service connection by establishing the occurrence of observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 
38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The Board observes that: the Veteran served with the Marine Corps 
in the Republic of Vietnam; was wounded; and was awarded both the 
Combat Action Ribbon and the Purple Heart with two oak leaf 
clusters.  The Veteran's claims have apparently not been 
considered under the provisions of 38 U.S.C.A. § 1154(b) (West 
2002).  

At the April 2010 hearing before the undersigned Acting Veterans 
Law Judge sitting at the RO, the Veteran testified that: he was 
not provided with sufficient drinking water during combat 
operations in Republic of Vietnam; his feet were constantly wet 
during combat operations; and he subsequently developed chronic 
kidney, skin, and toenail disorders as the result of these 
inhospitable conditions.  He further stated that his PTSD and 
Type II diabetes mellitus had increased in severity since the 
last VA examination for compensation purposes of record.  

The VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. 
App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

At the hearing on appeal, the Veteran related that he had 
received VA treatment in March 2010.  Clinical documentation of 
the cited treatment is not record.  The VA should obtain all 
relevant VA and private treatment records which could potentially 
be helpful in resolving the Veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:
1.  Contact the Veteran and request that he 
provide information as to all post-service 
treatment of his chronic kidney disorder, 
skin disorder of the feet, and 
onychomycosis of the toenails and all 
treatment of his PTSD and Type II diabetes 
mellitus after 2009.  Upon receipt of the 
requested information and the appropriate 
releases, contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation, not already of record, for 
incorporation into the record.  

2.  Request that copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment after 2009, not already of 
record, be forwarded for incorporation into 
the record.  

3.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
for compensation purposes in order to 
determine the current nature and etiology 
of the Veteran's chronic kidney disorder.  
All indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic kidney 
disorder had its onset during active 
service; is etiologically related to the 
Veteran's combat, other duties, and 
presumed Agent Orange exposure while in the 
Republic of Vietnam; is otherwise related 
to active service; and/or is etiologically 
related to and/or increased in severity 
beyond its natural progression due to his 
service-connected disabilities.  The 
examiner must provide a complete rationale 
for any opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

4.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
for compensation purposes in order to 
determine the current nature and etiology 
of the Veteran's skin disorder of the feet.  
All indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic skin 
disorder had its onset during active 
service; is etiologically related to the 
Veteran's combat, other duties, and 
presumed Agent Orange exposure while in the 
Republic of Vietnam; is otherwise related 
to active service; and/or is etiologically 
related to and/or increased in severity 
beyond its natural progression due to his 
service-connected disabilities.  The 
examiner must provide a complete rationale 
for any opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

5.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
for compensation purposes in order to 
determine the current nature and etiology 
of the Veteran's onychomycosis of the 
toenails.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's onychomycosis 
of the toenails had its onset during active 
service; is etiologically related to the 
Veteran's combat, other duties, and 
presumed Agent Orange exposure while in the 
Republic of Vietnam; and/or is 
etiologically related to and/or increased 
in severity beyond its natural progression 
due to his service-connected disabilities.  
The examiner must provide a complete 
rationale for any opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

6.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
for compensation purposes in order to 
determine the current nature and severity 
of the Veteran's PTSD.  All indicated tests 
and studies should be accomplished and the 
findings then reported in detail.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

7.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
for compensation purposes to accurately 
determine the current nature and severity 
of his Type II diabetes mellitus.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail. The examiner should expressly 
state whether the Veteran's Type II 
diabetes mellitus requires the use of 
insulin or an oral hypoglycemic agent, a 
restricted diet and the regulation of his 
activities.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

8.  Then adjudicate the Veteran's 
entitlement to service connection for a 
chronic kidney disorder to include kidney 
stones on a de novo basis and readjudicate 
the issues of service connection for a 
chronic skin disorder of the feet to 
include tinea pedis and onychomycosis of 
the toenails and increased evaluations for 
both the Veteran's PTSD and his Type II 
diabetes mellitus with express 
consideration of the provisions of 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.310(a) (2009); the Federal Circuit's 
decision in Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009); and the Court's 
holding in Allen v. Brown, 7 Vet. App. 439 
(1995).  

If the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the Veteran's claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the last SSOC.  The 
Veteran should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious 
handling of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


